Caria, per Johnson, Chancellor.
The legal question propounded in the grounds of this appeal, is not, perhaps, entirely free from difficulty. The Court do not, however, feel themselves called on to decide it. It is conceded that the defendant is dead, and it follows, that no further proceedings can be had in the cause, unless her legal representative is a party. In addition to this, it is stated that her whole estate has been sold under the execution — the purchasers at the sale have, therefore, an interest in the proposition to set aside the proceedings, under which their rights, if they have any, were derived. They are not parties, and the Court could make no order which could bind *49them, and any judgment which the Court might give, would be nugatory. After the final decree, at June Term,, 1839, the cause was improperly retained on the Docket, and the proper course would have been, to strike it off. Appeal dismissed.
Wardlaw & Wardlaw, for the motion.
Griffin, contra.
DAVID JOHNSON.